Citation Nr: 1711179	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder to include asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 
 
The Veteran requested a Board hearing with regard to this claim in April 2014, but withdrew his request in March 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a respiratory disability, to include asbestosis, is related to asbestos exposure during active-duty service aboard the U.S.S. Philippine Sea (CVA-47), U.S.S. Orleck (DD-886) and U.S.S. William Seiverling (DE-441).

A VA examiner diagnosed the Veteran with asbestosis via CT scan in January 2012. That examiner opined that the Veteran's asbestosis was less likely than not related to in-service asbestos exposure. In reaching that conclusion, the examiner noted that the Veteran's military occupation specialty of radioman was minimal for asbestos exposure, and that the appellant had worked for 35 years as an electrician in a steel mill. As such, the examiner opined that the Veteran's asbestosis was more likely to be related to the civilian occupation.

Subsequent to the January 2012 examination, the Veteran submitted additional lay statements alleging specific instances of exposure to asbestos during military service. The Veteran reported that, as he was a radioman on small ships, his duties included preventive maintenance on the equipment, and that the radio room was soundproofed with asbestos. He stated that maintenance required the use of an air hose to blow debris from equipment and that he was never provided a respiratory mask to perform these duties. Significantly, the appellant reports serving on board ships during three separate overhaul periods.  

In addition, the Veteran states that he slept in a bunk located directly below the 5 inch, 38 caliber guns, and that he frequently awoke covered in debris dislodged by the guns firing above. The Veteran further states that active construction was performed on all ships on which he was stationed, which caused the atmosphere to be filled with debris. In contrast to his statements detailing the lack of respiratory masks while on active duty the Veteran states that during his employment as a steelworker, he was always provided a respirator for tasks that involved exposure to dangerous materials.

The Board finds that the January 2012 VA examination, which was performed by a physician's assistant, does not take account of this evidence. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). To be adequate, an examination must take into account an accurate history. Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008). Here, new evidence submitted by the Veteran since the most recent examination provides specific details regarding the nature of his exposure to asbestos during active-duty service. The Veteran is competent to report his exposure to dust and debris during service, and the facts that he was not provided a ventilator mask in the Navy, while he was provided such a mask during employment as a steelworker. As the January 2012 VA examination does not purport to account for the history conveyed by the Veteran's subsequent lay statements, the Board finds that examination inadequate for review on the merits. As such, remand is warranted for an addendum opinion to take account of new lay evidence submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for any respiratory disorder, to include asbestosis, since March 2011. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. The appellant should be invited to submit any evidence that may corroborate his allegation of a nexus between any in-service exposure to asbestos and his current asbestosis.  In particular he is invited to submit a well-reasoned medical opinion showing that it is at least as likely as not (50 percent probability or more) that a diagnosed respiratory disorder to include asbestosis resulted from his active-duty military service.

3. After completing the development above, the Veteran's entire VBMS electronic claims file should be furnished to a VA respiratory specialist. This physician examiner must review the Veteran's entire VBMS electronic claims file. A notation to the effect that this record review took place must be included in the physician's report. 

Based on the results of the January 2012 examination and his/her review of the Veteran's entire VBMS electronic claims file, the physician examiner must opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed respiratory disorder, to include asbestosis, had its onset during service, or is otherwise related to any event or injury of his military service.  

The physician examiner must consider the Veteran's lay statements of record with regard to asbestos exposure. In this regard, the physician examiner is reminded that the Veteran is competent to speak to facts capable of lay observation to include his duties while his ships were being overhauled.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file. 

If the requested opinion cannot be rendered without resorting to speculation, the physician examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After the development requested has been completed, conduct any further development indicated. Ensure that the examiner documented his/her consideration of all relevant records in Virtual VA or VBMS and is in compliance with the directives of this remand. If any report is deficient in any manner, implement corrective procedures at once.

6. After undertaking any other development deemed appropriate, readjudicate the issue on appeal as well as the claim of entitlement to service connection for an acquired psychiatric disorder. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

